FILED
                             NOT FOR PUBLICATION                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDWAR TIGOR,                                     No. 08-71022

               Petitioner,                       Agency No. A095-630-007

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Edwar Tigor, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and

review findings of fact for substantial evidence. Husyev v. Mukasey, 528 F.3d

1172, 1177 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the conclusion that changed circumstances do

not excuse Tigor’s untimely asylum application. See 8 U.S.C. § 1158(a)(2)(D); 8

C.F.R. § 1208.4(a)(4). Accordingly, Tigor’s asylum claim fails.

      With respect to withholding of removal, the record does not compel the

conclusion that Tigor established past persecution, because the harassment and

discrimination he experienced in Indonesia due to his Christian faith did not rise to

the level of persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir.

2009) (rejecting claim that being beaten and robbed by youths and accosted in the

family car by a threatening mob compelled finding of past persecution); Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (holding that unfulfilled threats and

a single incident of physical violence did not “evince actions so severe as to

compel a finding of past persecution”). The standard applied by the BIA in

evaluating past persecution is consistent with our law. See Nagoulko v. INS, 333

F.3d 1012, 1016-17 (9th Cir. 2003). Substantial evidence also supports the BIA’s

determination that Tigor failed to establish a clear probability of future

persecution. See Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of


                                           2                                     08-71022
removal will need to adduce a considerably larger quantum of individualized-risk

evidence to prevail”).

      Finally, substantial evidence supports the BIA’s denial of Tigor’s CAT

claim because he failed to show it is more likely than not that he will be tortured at

the instigation of, or with the consent or acquiescence of, the Indonesian

government. See id. at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                    08-71022